Title: From Thomas Jefferson to Edmund Pendleton, 26 August 1776
From: Jefferson, Thomas
To: Pendleton, Edmund


                    
                        Dear Sir
                        Philadelphia. Aug. 26. 1776.
                    
                    Your’s of the 10th. inst. came to hand about three days ago, the post having brought no mail with him the last week. You seem to have misapprehended my proposition for the choice of a Senate. I had two things in view: to get the wisest men chosen, and to make them perfectly independent when chosen. I have ever observed that a choice by the people themselves is not generally distinguished for it’s wisdom. This first secretion from them is usually crude and heterogeneous. But give to those so chosen by the people a second choice themselves, and they generally will chuse wise men. For this reason it was that I proposed the representatives (and not the people) should chuse the Senate, and thought I had notwithstanding that made the Senators (when chosen) perfectly independent of their electors. However I should have no objection to the mode of election proposed in the printed plan of your committee, to wit, that the people of each county should chuse twelve electors,  who should meet those of the other counties in the same district and chuse a senator. I should prefer this too for another reason, that the upper as well as lower house should have an opportunity of superintending and judging of the situation of the whole state and be not all of one neighborhood as our upper house used to be. So much for the wisdom of the Senate. To make them independent, I had proposed that they should hold their places for nine years, and then go out (one third every three years) and be incapable for ever of being re-elected to that house. My idea was that if they might be re-elected, they would be casting their eyes forward to the period of election (however distant) and be currying favor with the electors, and consequently dependent on them. My reason for fixing them in office for a term of years rather than for life, was that they might have in idea that they were at a certain period to return into the mass of the people and become the governed instead of the governors which might still keep alive that regard to the public good that otherwise they might perhaps be induced by their independance to forget. Yet I could submit, tho’ not so willingly to an appointment for life, or to any thing rather than a mere creation by and dependance on the people. I think the present mode of election objectionable because the larger county will be able to send and will always send a man (less fit perhaps) of their own county to the exclusion of a fitter who may chance to live in a smaller county. I wish experience may contradict my fears. That the Senate as well as lower [or shall I speak truth and call it upper] house should hold no office of profit I am clear; but not that they should of necessity possess distinguished property. You have lived longer than I have and perhaps may have formed a different judgment on better grounds; but my observations do not enable me to say I think integrity the characteristic of wealth. In general I beleive the decisions of the people, in a body, will be more honest and more disinterested than those of wealthy men: and I can never doubt an attachment to his country in any man who has his family and peculium in it.—Now as to the representative house which ought to be so constructed as to answer that character truly. I was for extending the right of suffrage (or in other words the rights of a citizen) to all who had a permanent intention of living in the country. Take what circumstances you please as evidence of this, either the having resided a certain time, or having a family, or having property, any or all of them. Whoever intends to live in a country must wish that country well, and has a natural right of assisting in the preservation of it. I think you cannot distinguish between such a person  residing in the country and having no fixed property, and one residing in a township whom you say you would admit to a vote.—The other point of equal representation I think capital and fundamental. I am glad you think an alteration may be attempted in that matter.—The fantastical idea of virtue and the public good being a sufficient security to the state against the commission of crimes, which you say you have heard insisted on by some, I assure you was never mine. It is only the sanguinary hue of our penal laws which I meant to object to. Punishments I know are necessary, and I would provide them, strict and inflexible, but proportioned to the crime. Death might be inflicted for murther and perhaps for treason if you would take out of the description of treason all crimes which are not such in their nature. Rape, buggery &c. punish by castration. All other crimes by working on high roads, rivers, gallies &c. a certain time proportioned to the offence. But as this would be no punishment or change of condition to slaves (me miserum!) let them be sent to other countries. By these means we should be freed from the wickedness of the latter, and the former would be living monuments of public vengeance. Laws thus proportionate and mild should never be dispensed with. Let mercy be the character of the law-giver, but let the judge be a mere machine. The mercies of the law will be dispensed equally and impartially to every description of men; those of the judge, or of the executive power, will be the eccentric impulses of whimsical, capricious designing man.—I am indebted to you for a topic to deny to the Pensylvania claim to a line 39 complete degrees from the equator. As an advocate I shall certainly insist on it; but I wish they would compromise by an extension of Mason & Dixon’s line. They do not agree to the temporary line proposed by our assembly.
                    We have assurance (not newspaper, but Official) that the French governors of the West Indies have received orders not only to furnish us with what we want but to protect our ships. They will convoy our vessels, they say, thro’ the line of British cruisers. What you will see in the papers of Capt. Weeks is indubitably true. The inhabitants of St. Pierre’s went out in boats to see the promised battle, but the British captain chose not to shew. By our last letters from N. York the enemy had landed 8000 men on Long island. On Friday a small party, about 40, of them were out maroding and had got some cattle in a barn. Some riflemen (with whom was our Jamieson) attacked them, took away the cattle, they retired as far as the house of Judge Lifford where were their officer’s quarters, they were beaten thence also, and the house burnt by the riflemen.
                    
                    It is alwais supposed you know that good execution was done. One officer was killed and left with 9 guineas in his pocket, which shews they were in a hurry; the swords and fusees of three other officers were found, the owners supposed to be killed or wounded and carried away. On Saturday about 2000 of them attempted to march to Bedford. Colo. Hans’s [Edward Hand’s?] battalion of 300 Pennsylvania riflemen having posted themselves in a cornfeild and a wood to advantage attacked them. The enemy had some of their Jagers with them, who it seems are German riflemen used to the woods. General Sullivan (who commands during the illness of Genl. Green) sent some musquetry to support the riflemen. The enemy gave way and were driven half a mile beyond their former station. Among the dead left on the way, were three Jagers. Genl. Washington had sent over 6 battalions to join Sullivan who had before three thousand, some say and rightly I believe 6000; and had posted 5 battalions more on the water side ready to join Sullivan if the enemy should make that the field of trial, or to return to N. York if wanted there. A general embarkation was certainly begun. 13. transports crouded with men had fallen down to the narrows and others loading. So that we expect every hour to hear of this great affair. Washington by his last return had 23,000 men of whom however 5000 were sick. Since this, Colo. Aylett just returned from there, tells us he has received 16 new England battalions, s[o] that we may certainly hope he has 25,000 effective, which is about the strength of the enemy probably, tho’ we have never heard certainly that their last 5000, are come, in which case I should think they have but 20,000. Washington discovers a confidence, which he usually does only on very good grounds. He sais his men are high in spirits. Those ordered to Long island went with the eagerness of young men going to a dance. A few more skirmishes would be an excellent preparative for our people. Provisions on Staten island were become so scarce that a cow sold for t[en?] pounds, a sheep for ten dollars. They were barreling up all the horse flesh they could get. Colo. Lee being not yet come I am still here, and suppose I shall not get away till about this day se’nnight. I shall see you in Williamsburgh the morning of the Assembly. Adieu.
                    
                        Th: J.
                    
                